Citation Nr: 0708141	
Decision Date: 03/19/07    Archive Date: 04/09/07	

DOCKET NO.  99-18 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, including peripheral neuropathy, manifested by 
weakness of the bilateral lower extremities, numbness of the 
fingers and toes, body spasms, fluctuating heartbeat and 
migraine headaches, including as due to herbicide exposure.

2.  Entitlement to service connection for a disorder 
manifested by body spasms, including as due to herbicide 
exposure.

3.  Entitlement to service connection for a disorder 
manifested by fluctuating heartbeat, including as due to 
herbicide exposure.

4. Entitlement to service connection for migraine headaches, 
including as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C. 

In April 2001, the Board returned the case to the RO for 
additional development.  After the case was returned to the 
Board, a September 2002 BVA decision affirmed the RO's denial 
of the benefits sought on appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) in an Order dated in October 2003, 
the Court granted a Joint Motion for Remand filed by the 
parties in the case and vacated the Board's September 2002 
decision.  The case was subsequently returned to the Board, 
and in December 2004 the case was returned to the RO for 
additional development.  The case was subsequently returned 
to the Board for further appellate review.

When this case was considered by the Board in September 2002 
and the Court in October 2003 there was one issue for 
consideration, specifically, service connection for disorder 
or disorders manifested by weakness of the bilateral lower 
extremities, numbness of the fingers and toes, body spasms, 
fluctuating heartbeat and migraine headaches, claimed as due 
to exposure to Agent Orange, also claimed as peripheral 
neuropathy due to exposure to Agent Orange.  That issue was 
also set forth in the Board's 2004 remand action.  

However, in a statement from the veteran's attorney dated in 
December 2005, he pointed out that the veteran's appeal was 
not limited to peripheral neuropathy, but that he was also 
seeking entitlement to service connection for body spasms, 
fluctuating heartbeat and migraine headaches.  Since the RO's 
August 1998 decision considered these matters as separate 
issues in the original August 1998 decision, the Board has 
recharacterized the issues as set forth on the title page of 
this decision.  See Sondel v. Brown, 6 Vet. App. 218, 220 
(1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993); 
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991) (All for the 
proposition that VA is obligated to review all issues which 
are reasonably raised from a liberal reading of all documents 
or oral testimony submitted prior to the Board decision.  

By statement received in April 2003, the veteran sought 
service connection for chondromalacia of the patellae; dental 
caries, periodontitis, and "loss of teeth;" depression 
(apparently separate from the presently service-connected 
post-traumatic stress disorder); emphysema; erectile 
dysfunction; essential hypertension; kidney stones; an 
unspecified "tobacco-use disorder;" obesity; 
hypothyroidism, a vitamin B deficiency and "vision 
problems."  The veteran also alluded to claimed lower back 
pain and osteoarthritis of the knees, which he had previously 
asserted in February 2001 were related to service or to the 
service-connected right leg and knee disorder.  There appears 
to have been no rating action as to these matters, and they 
are REFERRED to the RO/AMC for appropriate action.  

While the veteran also asserted claims of service connection 
for peripheral neuropathy and seizures, the claimed 
disabilities are currently the disorders under review.  

After careful consideration of all matters record, in 
particular those generated subsequent to the Board's remand 
of December 2004, the Board regretfully finds that this 
matter must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board emphasizes that it has not reviewed the record with 
a view towards resolution of its merits.  However, for the 
sake of clarity, the Board will set forth the specific 
evidentiary and due process issues that must be resolved by 
the RO/AMC prior to its consideration of this appeal, and 
prior to its return of this matter to the Board in the event 
the veteran does not prevail in his claim.  

Consideration of Theories of Entitlement:  

The veteran is seeking service connection for the claimed 
disabilities as set forth on the title page.  While the 
veteran has specifically claimed, as a theory of entitlement, 
that the disorders were caused by his presumed exposure to 
herbicides during his military service in Vietnam, the 
veteran through counsel has also asserted that the 
disabilities were directly caused by military service and 
have been of continuous symptomatology- i.e., without regard 
to consideration of the presumptive provisions of law 
pertaining to herbicide exposure.  See 38 C.F.R. §§ 3.303(a);  
3.307(a)(6)(ii); 3.309(e).

During the September 2004 Board hearing, the veteran through 
counsel specifically asserted that the veteran has had 
continuous symptoms of peripheral neuropathy since his 
discharge from active military duty, and has submitted 
several lay statements from friends of the veteran in support 
of this assertion.  

The law provides that irrespective of the veteran's specific 
theory of entitlement to the benefit sought, VA must 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      

In a decision issued subsequently to the Board's December 
2004 remand, the U.S. Court of Appeals for Veterans Claims 
(Court) specifically held that when a claimant raises more 
than one theory in support of a claim, while the claim is 
pending before VA, any action by the Board is not final until 
it specifically addresses all claimed theories of 
entitlement.  Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 
(2006).  

Because the veteran's claims of service connection on a 
direct theory of entitlement have not been addressed, the 
RO/AMC will be directed to do so upon remand.  

One of the reasons the case was returned for additional 
development in December 2004 was to obtain a medical opinion 
to address the etiology of the veteran's claimed disorders.  
While the veteran was afforded a VA examination, a review of 
the December 2005 examination report and the January 2006 
addendum to that report indicates that the opinion obtained 
was inadequate for purposes of this appeal in that it clearly 
did not offer an opinion as to the etiology of the veteran's 
claimed disorders.  For example, following the December 2005 
VA examination, which the report indicated did not include a 
review of the veteran's claims file, the diagnosis was 
peripheral neuropathy.  The examiner commented that although 
two causes of reversible neuropathy have been identified, 
hypothyroidism and B-12 deficiency, treatment had not 
improved the neuropathic symptoms.  The examiner went on to 
comment that given the onset of neuropathic symptoms within 
one year of Agent Orange exposure it must be considered a 
potential cause of the veteran's neuropathy.  

Since the claims file was not provided to the examiner, the 
RO requested the examiner to review the claims file and 
provide an addendum to the examination.  The January 2006 
addendum indicated that the veteran had chronic progressive 
polyneuropathy and was known to have hypothyroidism, a 
vitamin B-12 deficiency, and a history of heavy alcohol 
abuse, all of which could be implicated in neuropathy.  The 
examiner went on to explain that, although the veteran stated 
that the numbness and weakness in the arms and legs began 
when he returned from Vietnam, the progression of neuropathy 
has been insidious and progressive, not acute or subacute, as 
would be expected from Agent Orange exposure.  Nevertheless, 
the examiner concluded that, although Agent Orange could not 
be excluded as a proximal cause of the cause of the veteran's 
peripheral neuropathy claims, it appeared more likely than 
not that Agent Orange was "not the primary cause of his 
neuropathic symptoms and findings."  

Thus, while the examiner who performed the December 2005 
examination appears to explain in the January 2006 addendum 
that the type of neuropathy the veteran has would not be 
expected from Agent Orange exposure, the examiner also stated 
that Agent Orange could not be excluded as a proximal cause 
of his peripheral neuropathy complaints, it was not the 
primary cause of his neuropathic symptoms.  

However, it is not clear on what basis the examiner may be 
suggesting that Agent Orange may be a contributing factor in 
the development of the veteran's neuropathic symptoms and 
findings.  VA regulations provide for a presumption of 
service connection for acute or subacute peripheral 
neuropathy, defined as a transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicidal 
agent, and resolves within two years of the date of onset.  
See 38 C.F.R. § 3.309(e).  In addition, a Notice published by 
the VA in the Federal Register, indicates that chronic 
persistent peripheral neuropathy was specifically determined 
by the National Academy of Sciences to not have a 
relationship to herbicides used in the Republic of Vietnam 
during the Vietnam Era.  68 Fed. Reg. 27,630, 27,637 (May 20, 
2003). 

The claims folder, and a copy of this remand, will be 
returned to the examiner for clarification as to what degree 
the veteran's presumed exposure to herbicides caused his 
disorder.  Allen v. Brown, 7 Vet.App. 439, 448 (1995) (When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation).

Continuity of Symptomatology:

Another reason the case was returned to the RO in 
December 2004 was to attempt to obtain VA medical records 
dated shortly following the veteran's separation from 
service.  

In a November 2004 statement, an acquaintance of the veteran 
related playing touch football with the veteran in 1972 - 
within one year of the veteran's return from active military 
duty.  The acquaintance reported that after only about 5 
minutes, the  veteran was in excruciating pain and that he 
was then treated by the Emergency Room at the U.S. Naval 
Hospital in Bethesda, Maryland.  While there a physician 
informed the veteran and his acquaintance that it was "quite 
evident" that the veteran's problem was peripheral 
neuropathy.  

Without regard to the accuracy of the veteran's acquaintance' 
memory, (a matter to be determined by the RO/AMC), the 
statement suggests that there may be existing evidence which 
could substantiate the veteran's allegation of continuous 
symptoms since within one year of his discharge from active 
duty.  Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

However, it does not appear that any attempt was made to 
obtain records from the U.S. Naval Hospital in Bethesda, 
Maryland, and such records are clearly relevant to the 
veteran's claim.  Therefore, an attempt should be made to 
obtain these records prior to final appellate review.  

In this regard, the Board is aware that as a general matter, 
only those members of the reserve forces are eligible for 
treatment at active duty service department medical 
facilities.  The veteran will therefore have an opportunity 
to clarify his duty status, and the circumstances of 
treatment at Bethesda Naval Hospital or any other facility as 
reported by his acquaintance.

Following receipt of this information, as well as any other 
information obtained from any source including the veteran, 
the RO/AMC will reconsider the appeal in light of the 
provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity 
of a disorder or continuity of symptoms.  As suggested, these 
are two separate considerations.  

Under 38 C.F.R. § 3.303(b), a veteran may utilize "the 
chronic disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and, (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions; (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption-
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997)

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).  

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption- period may suffice.  The Court noted that the 
language of the regulation (i.e, "first shown as a clear-cut 
clinical entity, at some later date") appears to contemplate 
the use of post- service or post-presumption-period evidence 
of in-service or presumption-period disease.  Further, to the 
extent that the language of the regulation is ambiguous, 
"interpretive doubt is to be construed in the veteran's 
favor."  Savage, supra, citing Brown v. Gardner, 513 U.S. 
115, 117-18 (1994).  

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO/AMC will advise the veteran 
and through his representative of what 
evidence would substantiate his claims 
for direct (including the provisions of 
38 C.F.R. § 3.303(b), and  presumptive 
service connection for peripheral 
neuropathy of the bilateral lower 
extremities and fingers; body spasms; 
fluctuating heart beat; and migraine 
headaches neurological disorder;  in 
accordance with the provisions of the 
VCAA, as well as substantiation of the 
claim under Allen, as above.  
Contemporaneous with this advisement, the 
RO should ascertain if the veteran has 
received any VA, non-VA, or other medical 
treatment for the disorders at issue that 
is not evidenced by the current record.  
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  After the passage of a reasonable 
amount of time or upon receipt of the 
veteran's response, the RO should then 
obtain these records and associate them 
with the claims folder.  


2.  The RO should attempt to obtain and 
associate with the claims file records of 
treatment the veteran reportedly received 
at the Emergency Room at the U.S. Naval 
Hospital in Bethesda, Maryland, in 1972.  
With his response to the directive in 
paragraph 1, above, the veteran may 
submit any other information 
substantiating such treatment, as well as 
any other competent information which 
would indicate that he was treated for, 
or demonstrated symptoms of, any of the 
claimed disorders.  

3.  A copy of this remand, and the 
veteran's claims folder, will be returned 
to the VA examiner who conducted the 
December 2005 examination and who issued 
the January 2006 addendum, and requested 
to express an opinion as to the question:

Apart from the finding that the 
veteran's presumed exposure to 
herbicides while in Vietnam was not 
the primary cause of the disorder, 
to what degree was such exposure the 
secondary or tertiary cause of the 
current symptoms?  If the examiner 
cannot respond without resort to 
speculation, he should so state.  If 
the examiner is no longer employed 
by VA, a copy of this remand and the 
veteran's claims folder should be 
forwarded to a qualified 
neurological examiner who must 
respond to the inquiry, and if 
necessary, conduct any clarifying VA 
examinations.  

In doing so, the examiners should be 
aware that the VA presumes that service 
connection is warranted for acute and 
subacute peripheral neuropathy if 
manifested to a degree of 10 percent or 
more within one year after the last date 
the veteran was exposed to an herbicidal 
agent, and that acute and subacute 
peripheral neuropathy is defined as 
transient peripheral neuropathy that 
appears within weeks or months of 
exposure to an herbicidal agent and 
resolves within two years of the date of 
onset.  The examiners should also be 
aware that in an ongoing review and 
summarization of the scientific evidence 
concerning the association between 
exposure to herbicides and certain 
diseases, the National Academy of 
Sciences has determined that, as of 
May 20, 2003, a relationship had not been 
established between herbicide exposure 
and chronic persistent peripheral 
neuropathy.  

Should any of the examiners believe that 
Agent Orange is implicated in the 
etiology of any of the claimed disorders, 
a reference or citation to medical or 
scientific literature or studies should 
be provided.  A clear rationale for all 
opinions and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiners for review in connection with 
the examinations. 

4.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC with due 
consideration of direct, presumptive and 
Allen theories of entitlement, as well as 
with due consideration of the provisions 
of 38 C.F.R. § 3.303(b) pertaining to 
chronicity and continuity of symptoms.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



